DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method for managing a digital look, the method comprising: (a) providing a consumer with access to the digital look, wherein the digital look comprises a virtual arrangement of one or more tangible fashion articles selected by an algorithm or an individual who is not the consumer; and (b) providing a user interface for the consumer to (i) view and modify the one or more tangible fashion articles in the digital look and (ii) select at least one or more tangible fashion articles to purchase, wherein the user interface is configured to provide the consumer with a purchase list corresponding to the one or more tangible fashion articles shown in the digital look.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to manage clothing and fashion accessories. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a user interface. Claim 19 recites additional elements, including a computing device and a digital platform. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 1 and 19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1 and 19 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In view of the above, claims 1 and 19 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-18 and 20 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-18 and 20 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-18 and 20 do not set forth further additional elements. Considered both individually and as a whole, claims 2-18 and 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-18 and 20 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry et al., US PG Pub 2015/0154691 A1 (hereafter “Curry”).

Regarding claim 1, Curry discloses a method for managing a digital look, the method comprising: 
(a) providing a consumer with access to the digital look, wherein the digital look comprises a virtual arrangement of one or more tangible fashion articles selected by an algorithm or an individual who is not the consumer (¶¶0054-0055, 0063-0065, 0069 and 0120); and 
(b) providing a user interface for the consumer to (i) view and modify the one or more tangible fashion articles in the digital look and (ii) select at least one or more tangible fashion articles to purchase, wherein the user interface is configured to provide the consumer with a purchase list corresponding to the one or more tangible fashion articles shown in the digital look (¶¶0063-0069).

Regarding claim 2, Curry discloses the method of claim 1, wherein modifying the one or more fashion articles in the digital look comprises rearranging, add, removing, or customizing the one or more fashion articles associated with the digital look (¶¶0060-0065).

Regarding claim 3, Curry discloses the method of claim 2, wherein customizing the one or more fashion articles comprises (i) modifying or altering a portion, a component, or a characteristic of the one or more fashion articles or (ii) interchanging the one or more fashion articles with another fashion article or a variant of the one or more fashion articles (¶0065).

Regarding claim 4, Curry discloses the method of claim 3, wherein the characteristic of the one or more fashion articles comprises a size, a color, a shape, or a style of the one or more fashion articles (¶¶0075, 0097, and 0106).

Regarding claim 5, Curry discloses the method of claim 1, further comprising, prior to (a), generating the digital look using a digital canvas (¶¶0067-0069).

Regarding claim 6, Curry discloses the method of claim 5, wherein generating the digital look comprises searching for one or more candidate fashion articles, selecting at least a subset of the one or more candidate fashion articles, and virtually arranging the at least the subset of the one or more candidate fashion articles on the digital canvas (¶¶0069-0070 and 0114).

Regarding claim 7, Curry discloses the method of claim 6, wherein the one or more candidate fashion articles are selected based on a consumer preference, a consumer purchase history, a consumer profile, a consumer request, a consumer instruction, or one or more consumer responses to a questionnaire or survey (¶¶0063-0065).

Regarding claim 8, Curry discloses the method of claim 6, wherein virtually arranging the at least the subset of the one or more candidate fashion articles comprises resizing a virtual representation of a candidate fashion article (¶¶0058-0060 and 0063).

Regarding claim 9, Curry discloses the method of claim 6, wherein virtually arranging the at least the subset of the one or more candidate fashion articles comprises adjusting a position or an orientation of a virtual representation of a candidate fashion article (¶0056).

Regarding claim 10, Curry discloses the method of claim 6, wherein virtually arranging the at least the subset of the one or more candidate fashion articles comprises moving a virtual representation 

Regarding claim 11, Curry discloses the method of claim 6, wherein virtually arranging the at least the subset of the one or more candidate fashion articles comprises combining two or more candidate fashion articles or overlaying a first candidate fashion article over a second candidate fashion article (¶¶0005 and 0062).

Regarding claim 12, Curry discloses the method of claim 5, further comprising saving the digital look to a virtual library for sharing or customization at a later point in time (¶¶0018, 0054, and 0074).

Regarding claim 13, Curry discloses the method of claim 12, further comprising (i) adding the saved digital look to a digital trunk show or design session or (ii) associating the saved digital look with the digital trunk show or design session (¶0110).

Regarding claim 14, Curry discloses the method of claim 1, wherein providing access to the digital look comprises sharing the digital look with the consumer via a trunk show link configured to direct a user to a digital trunk show or design session comprising the digital look (¶¶0018, 0033, 0054, and 0074).

Regarding claim 15, Curry discloses the method of claim 14, wherein sharing the digital look with the consumer comprises attaching the trunk show link to a saved digital look (¶0110).

Regarding claim 16, Curry discloses the method of claim 14, wherein the trunk show link comprises a hyperlink, an embedded text link, an embedded image link, or a scannable element (¶¶0073 and 0111-0112).

Regarding claim 17, Curry discloses the method of claim 16, wherein the scannable element comprises a barcode or a Quick Response (QR) code (¶¶0054 and 0111-0112).

Regarding claim 18, Curry discloses the method of claim 1, wherein the user interface is configured to update the purchase list or an item pricing in real time based on (i) the consumer's selection of the one or more fashion articles for purchasing or (ii) the consumer's modification or customization of the digital look or one or more fashion articles associated with the digital look (¶¶0054, 0069, 0102, and 0116).

Regarding claims 19-20, all of the limitations in claims 19-20 are closely parallel to the limitations of method claims 1-18, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaur, US PG Pub 2014/0368499 A1, teaches a virtual fitting room.
Kim et al., US PG Pub 2014/0168217 A1, teaches a method of fitting virtual item using human body model and system for providing fitting service of virtual item.
Non-patent literature Cordier, Frederic, Hyewon Seo, and Nadia Magnenat-Thalmann., teaches made-to-measure technologies for an online clothing store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625